—Determination of respondent New York State Division of Housing and Community Renewal dated October 9, 1996, terminating the finding of harassment issued October 30, 1985 against intervenorrespondent landlord and restoring its rights under the rent laws and regulations, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Richard Lowe, III, J.], entered on or about October 14, 1997), dismissed, without costs.
Deferring to the Administrative Law Judge’s credibility determinations and resolution of conflicting testimony (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444), the record contains substantial evidence that conditions of harassment no longer exist in the premises, despite some sporadic instances of the furnishing of below-standard services.
*102We have considered petitioner’s remaining contentions and find them to be without merit. Concur — Ellerin, J. P., Wallach, Rubin, Andrias and Saxe, JJ.